                                         Case 5:17-cv-00220-LHK Document 1376 Filed 01/21/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART THE FTC'S
                                  14             v.                                          MOTION TO BEGIN THE FTC'S
                                                                                             REBUTTAL CASE ON JANUARY 28,
                                  15     QUALCOMM INCORPORATED,                              2019
                                  16                    Defendant.                           Re: Dkt. Nos. 1374, 1375
                                  17

                                  18          The Court GRANTS the FTC’s motion to begin its rebuttal case on Monday, January 28,

                                  19   2019, at 9:00 a.m., in the event that Qualcomm closes its case prior to the end of the day on

                                  20   Friday, January 25, 2019. The Court DENIES the FTC’s request to adjust the briefing schedule for

                                  21   High Priority Objections (“HPOs”). The same schedule for HPO disclosures and filings shall

                                  22   apply as throughout the trial. Specifically, HPOs for Monday, January 28, 2019, shall be due by

                                  23   8:00 a.m. on Friday, January 25, 2019.

                                  24          The Court adopts Qualcomm’s proposed schedule for HPOs regarding closing argument

                                  25   slides. Specifically, the parties shall file HPOs regarding closing argument slides no later than

                                  26   8:00 a.m. on Tuesday, January 29, 2019.

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE FTC’S MOTION TO BEGIN THE FTC’S
                                       REBUTTAL CASE ON JANUARY 28, 2019
                                         Case 5:17-cv-00220-LHK Document 1376 Filed 01/21/19 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: January 21, 2019

                                   4                                           ______________________________________
                                                                               LUCY H. KOH
                                   5                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE FTC’S MOTION TO BEGIN THE FTC’S
                                       REBUTTAL CASE ON JANUARY 28, 2019
